Title: To George Washington from Thomas McKean, 28 July 1781
From: McKean, Thomas
To: Washington, George


                  
                     sir,
                     Philadelphia July 28. 1781
                  
                  Your Excellency’s Favors of the 6th, 16th, and 21st Instant came safe to hand and were read in Congress.  Inclosed herewith you will receive an Act of Congress of the 16th respecting Brigadier McIntosh, who has lately arrived in this City from Charles Town; he is on his Parole.
                  The last Dispatches from Colonel Laurens, our special Minister at Versailles, give further Proofs of the sincere Attachment of our good Ally to our Cause and Country; but as I am induced to believe you have had Information from him of the Contents, I need not descend to particulars.  Nothing of Importance has occurred since my last.  I have the Honor to be, with very great Respect, sir, Your Excellency’s most obedient humble servant
                  
                     Tho. M:Kean President
                     
                  
               